Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:

CORY HOUSE, on behalf of himself and others similarly situated,

       Plaintiff,

v.

MAJESTIC DUDE RANCH, LLC, a Colorado Limited Liability Company, and

ROBERT A. BUCKSBAUM, Individually,

       Defendants.


                             COMPLAINT AND JURY DEMAND



       Comes now the Plaintiff, Cory House (“Plaintiff”), on behalf of himself and all those

similarly situated, hereinafter described, by and through his undersigned counsel, Eleni K.

Albrechta and David T. Albrechta of Albrechta & Albrechta, LLC, Tod J. Thompson, Attorney at

Law, and Joseph F. Albrechta and John A. Coble of Albrechta & Coble, Ltd., and he brings this

action against Defendant Majestic Dude Ranch, LLC and Defendant Robert A. Bucksbaum

(collectively referred to as “Defendants”) for damages and other relief relating to violations of the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and the Colorado Wage Claim Act,

C.R.S. § 8-1-101, et seq. (“CWCA”), and he hereby states:
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 2 of 17




                                    I.      INTRODUCTION

   1. This is a collective action and class action instituted by Plaintiff as a result of Defendants’

practice and policy of not paying its employees, including Plaintiff, for all hours worked and at the

appropriate wage scale, in violation of federal and state wage and hour laws.

   2. To pursue claims under the FLSA, aggrieved persons are not permitted to institute “Rule

23” class actions, but rather are required to institute a “collective action” pursuant to §216 of the

FLSA. Collective actions require individuals to “opt in” to the litigation.

   3. To pursue claims under the CWCA, aggrieved persons are permitted to institute Rule 23

class actions.

   4. This is a collective action under the FLSA for: (a) back overtime pay; (b) back wages; (c)

liquidated damages; (d) injunctive and affirmative relief requiring that the Defendants designate

“opt-in” Plaintiffs (who were formerly or are still currently employed by Defendants) as “non-

exempt” for purposes of federal wage and hour laws; (e) punitive damages and compensatory

damages; (f) attorney fees; and (g) such other relief as may be appropriate.

   5. This is a class action under the CWCA, for: (a) back overtime pay; (b) back wages; (c)

penalties; (d) injunctive and affirmative relief requiring that the Defendants designate class

members (who were formerly or are still currently employed by Defendants) as “non-exempt” for

purposes of state wage and hour laws; (e) attorney fees and costs; and (f) such other relief as may

be appropriate.




                                                 2
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 3 of 17




                         II.     NATURE OF COLLECTIVE ACTION

   6. This is a collective action instituted by the Plaintiff as a result of Defendants’ practices of

not paying their employees, including the Plaintiff, appropriate wages for hours worked overtime,

in violation of federal wage and hour law.

   7. Plaintiff brings this action on his own behalf, and on behalf of all other persons similarly-

situated who have been, are being, or will be adversely affected by the Defendants’ unlawful

conduct pursuant to 29 U.S.C. §216(b) for Counts I and II.

   8. The employees which Plaintiff seeks to represent and for whom Plaintiff seeks the right to

send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

       All persons, currently or formerly employed by Defendant at any time within the
       past three years, who were paid wages or tips by Defendants but were not paid
       Colorado minimum wage or fully compensated for overtime.

   9. Plaintiff is unable to state at this time the exact size of the potential collective but, upon

information and belief, avers that it exceeds 20 persons. Written consents will be filed as additional

opt-in plaintiffs elect to join the collective under the FLSA.

   10. As set forth herein, this collective action meets the requirements for being maintained and

prosecuted as a collective in that Plaintiff and opt-in plaintiffs are all similarly situated. The named

Plaintiffs and potential opt-in Plaintiffs are similarly situated by virtue of geographic similarity

being employees at a single employment location in Colorado, the similarity of job duties, that

otherwise supported Majestic Dude Ranch, LLC, the Defendants’-Employers’ utilization of

similar practices and policies toward overtime, there are no individualized allegations, and the

Defendants’ defenses will be common to the claims of all Plaintiffs and potential opt-in Plaintiffs.

                                                   3
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 4 of 17




   11. The Plaintiff therefore seeks conditional certification of the collective with the right to send

Court-approved notice.

   12. Upon further discovery Plaintiff will establish that decertification is inappropriate and, to

the contrary, that the Plaintiff and opt-in Plaintiffs are similarly situated in fact and by employment

settings, the defenses to the claims of the Plaintiff and opt-in Plaintiffs are not individualized but

rather are common and similar, and that the collective procedure is fair and offers the best

procedural method for resolving the claims of the Plaintiff and opt-in Plaintiffs.


                                 III. NATURE OF CLASS ACTION

   13. Plaintiff brings this action on his own behalf, and on behalf of all those similarly situated

who have been, are being, or will be adversely affected by the Defendants’ unlawful conduct

pursuant to Rule 23. as to Counts III and IV.

   14. The employees which Plaintiff seeks to represent and for whom Plaintiff seeks the right to

send notices for purposes of the class action, and of which Plaintiff is himself a member, is

composed of and defined as follows:

       All persons, currently or formerly employed by Defendant at any time within the
       past three years, who were paid wages or tips by Defendants but were not paid
       Colorado minimum wage or fully compensated for overtime.

   15. Plaintiff is unable to state at this time the exact size of the potential class but, upon

information and belief, avers that it exceeds 20 persons. Written notice will include an “opt-out”

provision regarding claims under CWCA and Rule 23.

   16. As set forth herein, this class action meets the requirements for being maintained and

prosecuted as a class action in that Plaintiff and Plaintiff class members are all similarly situated.



                                                  4
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 5 of 17




The named Plaintiff and class members are similarly situated by virtue of geographic similarity

being employees at a single employment location in Colorado, the similarity of job duties, that

otherwise supported Majestic Dude Ranch, LLC, the Defendants’-Employers’ utilization of

similar practices and policies toward overtime, there are no individualized allegations, and the

Defendants’ defenses will be common to the claims of all Plaintiffs and class members.

    17. Plaintiff will fairly and adequately represent and protect the interests of the members of the

class. The interests of the representative and the interests of all class members are aligned.

Plaintiff is attempting to benefit all class members. Plaintiff shares the same interest as each class

member – full and fair compensation for damages resulting from Defendants’ misconduct. The

fact that Plaintiff’s claims are typical of the claims of the class ensures that Plaintiff will preserve

the interest of all class members. Plaintiff does not have any interest that competes with the

interests of other class members because by pursuing his own interest, Plaintiff advances the

interests of the entire class. There are no potential conflicts of interest between the proposed class

representative and the members of the class. The claims of all parties arise from a similar fact

pattern and are based upon identical theories of law.

    18. The allegations by Plaintiff contain common questions of law and fact. Plaintiff satisfies

the requirement of Rule 23(a)(2) that the litigation involve “questions of law or fact common to

the class.” In the present case, the common issues of law and fact are abundant. Specifically, there

are common questions of fact regarding Defendants’ conduct and representations, such as:

            a. Have Defendants wrongfully compensated their employees as if exempted from

                state and federal law requiring overtime compensation?




                                                   5
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 6 of 17




            b. Have Defendants wrongfully compensated their employees as if they were tipped

                employees through improper use of a tip pool?

            c. Has the class been injured by Defendants’ refusal to fully compensate their

                employees for overtime hours worked?

            d. Was Defendants’ conduct willful or undertaken with such disregard and

                recklessness as to allow the class to recover liquidated and punitive damages?

    19. As set forth herein, this class action meets the requirements for being maintained and

prosecuted as a class action in that Plaintiff is:

            a. The class members to this action are too numerous as Plaintiff is unable to state at

                this time the exact size of the potential class but, upon information and belief, aver

                that it exceeds twenty (20) persons, a number that makes joinder of all potential

                Plaintiffs impracticable.

            b. The questions of law and fact are common to the parties. Plaintiff will fairly and

                adequately represent and protect the interests of the members of the class. The

                interests of the representatives and the interests of all class members are aligned.

                Plaintiff is attempting to benefit all class members. Plaintiff shares the same

                interests as each class member – full and fair wage and overtime compensation for

                damages resulting from Defendants’ misconduct. The fact that Plaintiff’s claims

                are typical of the claims of the class ensures that the Plaintiff will preserve the

                interest of all class members. Plaintiff does not have any interest that competes

                with the interests of other class members because by pursuing his own interests,

                Plaintiff advances the interests of the entire class. There are no potential conflicts


                                                     6
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 7 of 17




               of interest between the proposed class representative and the members of the class.

               The claims of all parties arise from a similar fact pattern and are based upon

               identical theories of law.

           c. Plaintiff’s claims focus entirely on Defendants’ wrongful conduct and thus are

               typical of the claims of the class. Plaintiff asserts claims involving specific actions

               taken by Defendants affecting the entire class. Consequently, Plaintiff meets the

               typicality requirement because his claims arise from the same event or course of

               conduct that give rise to claims of other class members and the claims are based on

               the same legal theories.

           d. Plaintiff’s counsel are experienced class action attorneys who will represent the

               Plaintiff and the putative class competently.

   20. Part of the relief sought is injunctive or declaratory relief.

   21. Failing to proceed as a class action risks the likelihood that separate actions would produce

conflicting rulings concerning the same defendants conduct and the rights of the Plaintiff and the

parties he seeks to represent.

   22. Because of the nature of the claims under state law, the questions of law and fact will

predominate over the questions of law and fact that may affect only individual members of the

proposed class.

   23. A class action is superior to all other available methods for fairly and efficiently

adjudicating the controversy alleged in this case.


                                 IV.      JURISDICTION AND VENUE

   24. This is a “collective” action authorized by and instituted under the FLSA.

                                                  7
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 8 of 17




   25. Counts I and II of the Complaint are based on federal law. As to Counts I and II, this Court

has jurisdiction pursuant to 28 U.S.C. §1331.

   26. Written consents to join this action as to Counts I and II, as and when executed by other

individual plaintiffs, will be filed pursuant to §16(b) of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §201, et seq.

   27. This Court holds supplemental jurisdiction over Counts III and IV, pursuant to 28 U.S.C.

§1367, on the grounds that they are so related to Counts I and II, over which the Court has original

jurisdiction, that it forms part of the same case or controversy.

   28. Plaintiff was employed in this District and a substantial amount of the conduct giving rise

to Plaintiff’s claims occurred within this District. Thus, venue properly lies within the United

States District Court for the District of Colorado, pursuant to 28 U.S.C. §1391(c).


                                         V.      PARTIES

   29. Defendant Majestic Dude Ranch, LLC (hereafter “Majestic”) is a Colorado Limited

Liability Company. Its principal place of business is located at 42688 Road N. Mancos, Colorado

81328. Majestic is in the hospitality business and operates a guest dude ranch at its principal place

of business is located at 42688 Road N. Mancos, Colorado 81328.

   30. Defendant Majestic is, and at all times material to this action was, an enterprise engaged in

interstate commerce within the meaning of Section 3(s) of the FLSA, 29 U.S.C. § 203(s), by,

among other things, offering overnight lodging accommodations and food service.

   31. Defendant Majestic is, and at all times material to this action was, an “employer” engaged

in interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. § 203(d).

                                                  8
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 9 of 17




    32. Defendant Majestic does, and at all times material to this action did, receive from gross

annual sales or business at least $500,000.00 per year.

    33. Defendant Majestic is, and at all times material to this action was, a covered employer

under 7 C.C.R. 1103-1.

    34. Defendant Robert A. Bucksbaum (hereafter “Bucksbaum”) is, and at all times material to

this action was, an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d), as Bucksbaum

is Majestic’s principal owner and controlling officer and exercises overall financial control over

the company including determining employee’s rates of compensation.

    35. Plaintiff Cory House is an adult resident of the State of Florida who currently resides in

Fort Walton Beach, Florida. Plaintiff worked for Defendants Majestic and Bucksbaum as a Sous

Chef at Defendant’s location at 42688 Road N. Mancos, Colorado 81328.             Plaintiff was an

employee within the meaning of Section 3(e) of the FLSA, 29 U.S.C. §203(e) from on or about

May 27, 2018 through on or about early October 2018.


                                 VI.     STATEMENT OF FACTS

    36. Majestic Dude Ranch is an all-inclusive ranch-resort offering, among other things, lodging,

activities, and full food service to its guests.

    37. Defendant Robert A. Bucksbaum, as the principal owner or controlling officer of

Defendant Majestic, exercised financial control over the company and determined the Plaintiff’s

terms and conditions of employment including his compensation structure.

    38. Plaintiff was hired as Sous Chef for Defendants in May 2018. Plaintiff’s first day of work

was May 27, 2018.



                                                   9
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 10 of 17




   39. Defendants paid Plaintiff and all those similarly situated an hourly wage of $10.00 per hour

worked.

   40. The Colorado minimum wage for 2018 was $10.20 per hour worked.

   41. Plaintiff and all those similarly situated are covered non-exempt employees as defined by

the FLSA and CWCA.

   42. Plaintiff and all those similarly situated were not employed in positions that customarily

and regularly receives tips.

   43. Plaintiff worked for Defendant Majestic for one season, from the end of May 2018 until

early October 2018.

   44. During this time, Plaintiff was required to work more than 40 hours per week. Other

employees were similarly required to work more than 40 hours per week.

   45. Plaintiff regularly worked 60-70 hours per week, and on at least one occasion worked 80

hours in one week. Other employees were similarly required to work 60-70 hours or more per

week.

   46. Plaintiff and all those similarly situated were never paid overtime for the hours worked in

excess of 40 hours per week or 12 hours per day as required by federal and state law.

   47. Employees were provided with a timesheet template form which they had to fill out and

submit at the end of each week.

   48. Upon submitting his first timesheet Plaintiff was informed that he could not submit a

timesheet for more than 40 hours in one week.

   49. Other employees were informed that they could not submit timesheets for more than 40

hours in one week despite the fact that they worked more than 40 hours.


                                                10
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 11 of 17




    50. Because Plaintiff was not allowed to submit timesheets showing more than 40 hours

worked per week, he stopped signing his timesheets, which were filled out for him because he

refused to lie about his hours worked.

    51. Due to these circumstances, Plaintiff immediately began keeping his own records of the

time he worked.

    52. Defendants were aware, or should have been aware, that Plaintiff and all those similarly

situated performed work that required payment of overtime premium compensation.

    53. Defendants’ conduct was willful and in bad faith.

    54. The Colorado Department of Labor, Wage and Hour Division, found on December 7, 2017

that Defendant Majestic violated Colorado wage and hour laws on at least two occasions.

    55. Defendants routinely suffered and permitted Plaintiff and all those similarly situated to

work more than 40 hours per week and did not correctly pay him and other employees overtime

compensation that was due them.

    56. Upon information and belief, Defendant Majestic did not keep accurate records of hours

worked as required by law for Plaintiff and all those similarly situated.

    57. Defendants operated under a scheme to deprive Plaintiff and all those similarly situated of

a lawful minimum hourly wage; to deprive Plaintiff and all those similarly situated of overtime

compensation by treating them as exempt in practice; failing to compensate them accurately at the

correct overtime rate of pay; and by failing to make, keep, and preserve records of hours worked

by Plaintiff and all those similarly situated.

    58. Pursuant to C.R.S. § 8-4-109, Plaintiff sent a written demand for payment of wages and

compensation on January 30, 2020.


                                                 11
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 12 of 17




   59. Defendants did not tender to Plaintiff any amounts within 14 days after receipt of the

demand.

   60. Defendants’ failure to pay Plaintiff the wages and compensation owed to him continues up

to the time of filing this Complaint.

   61. Defendants’ failure to pay other employees wages and compensation owed to them

continues up to the time of the filing of this Complaint.


                                  VII.   CAUSES OF ACTION

                                            COUNT I

             (Overtime Violations Under the Fair Labor Standards Act [FLSA],
                        29 U.S.C. § 201, et seq. – Both Defendants)

   62. Plaintiff reasserts and realleges the allegations set forth in the above paragraphs.

   63. The FLSA requires employers to pay employees one and one-half times the regular rate of

pay for all hours worked over forty (40) hours per workweek. 29 U.S.C § 207.

   64. Defendants suffered and permitted Plaintiff and all those similarly situated to routinely

work more than forty (40) hours per week without overtime compensation.

   65. Defendants’ actions, policies, and practices as described above violate the FLSA’s

overtime requirement by designating Plaintiff and all those similarly situated, whose duties

indicate they should not be exempt from federal overtime requirements, as exempt, and regularly

and repeatedly failing to calculate and compensate Plaintiff and all those similarly situated at the

required overtime rate.




                                                 12
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 13 of 17




   66. The above-described willful and systematic violation of the FLSA complained of by

Plaintiff and all those similarly situated has similarly affected all other members of the collective

action so that the claims of such members are common and typical to each other.

   67. Defendants knew, or showed reckless disregard for the fact, that they failed to pay Plaintiff

and all those similarly situated overtime compensation in violation of the FLSA.

   68. As the direct and proximate result of Defendants’ unlawful conduct, Plaintiff and all those

similarly situated have suffered a loss of income and other damages. Plaintiff and all those

similarly situated are entitled to liquidated damages and attorneys’ fees and costs incurred in

connection with this claim.

   69. By failing to accurately record, report, and preserve records of hours worked by Plaintiff

and all those similarly situated, Defendant failed to make, keep, and preserve records with respect

to Plaintiff and all those similarly situated sufficient to determine their wages, hours, and other

conditions and practice of employment, in violation of the FLSA.

   70. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a) as Defendants knew, or showed reckless disregard for, the fact that

its compensation practices were in violation of these laws.


                                            COUNT II

         (Minimum Wage Violations Under the Fair Labor Standards Act [FLSA],
                     29 U.S.C. § 201, et seq. – Both Defendants)

   71. Plaintiff reasserts and realleges the allegations set forth in the above paragraphs.




                                                 13
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 14 of 17




   72. Defendants knowingly, willfully, and intentionally failed to compensate Plaintiff and all

those similarly situated the applicable minimum hourly wage in violation of 29 U.S.C. § 206(a) of

the FLSA.

   73. Defendants’ actions, policies, and practices as described above violate the FLSA’s

minimum wage requirements by failing to record and calculate Plaintiff’s and all those similarly

situated hours worked and by failing to compensate Plaintiff and all those similarly situated for all

the hours they worked.

   74. By failing to accurately record, report, and/or preserve records of hours worked by Plaintiff

and all those similarly situated, Defendants failed to make, keep, and preserve records with respect

to Plaintiff and all those similarly situated sufficient to determine their wages, hours, and other

conditions and practice of employment, in violation of the FLSA.

   75. As the direct and proximate result of Defendants’ unlawful conduct, Plaintiff and all those

similarly situated have suffered a loss of income and other damages. Plaintiff and all those

similarly situated are entitled to recover from Defendants, jointly and severally, their unpaid

minimum wages.

   76. Plaintiff and all those similarly situated are also entitled to recover from Defendants, jointly

and severally, an additional equal amount as liquidated damages, reasonable attorney fees, costs,

and interest pursuant to 29 U.S.C. §216(b) of the FLSA.

   77. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a), as Defendants knew, or showed reckless disregard for, the fact that

its compensation practices were in violation of these laws.




                                                 14
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 15 of 17




                                            COUNT III

 (Overtime and Minimum Wage Violations Under the Colorado Wage Claim Act [CWCA],
                    C.R.S. § 8-4-101, et seq. – Defendant Majestic)

   78. Plaintiff reasserts and realleges the allegations set forth in the above paragraphs.

   79. Pursuant to C.R.S. § 8-4-109, Plaintiff and all those similarly situated are entitled to recover

all unpaid wages and compensation, plus a penalty of 125% of the first $7,500.00 of the unpaid

amount and 50% of any additional amount as a result of Defendant Majestic’s failure to pay

Plaintiff’s and all those similarly situated earned and unpaid wages and compensation following

the written demand.

   80. Plaintiff and all those similarly situated are also entitled to an additional 50% penalty

pursuant to C.R.S. § 8-4-109 because of Defendant Majestic’s failure to pay their wages and

compensation was willful.

   81. Plaintiff and all those similarly situated are entitled to recover their reasonable attorneys’

fees and costs incurred pursuant to C.R.S. § 8-4-110.

   82. The foregoing conduct, as alleged, constitutes a willful violation of the CWCA within the

meaning of C.R.S. §§ 8-4-122 and 8-4-109(3)(c).


                                            COUNT IV

         (Minimum Wage Violations Under the Colorado Wage Claim Act [CWCA],
                    C.R.S. § 8-6-101, et seq. – Defendant Majestic)

   83. Plaintiff reasserts and realleges the allegations set forth in the above paragraphs.

   84. Pursuant to C.R.S §8-6-118, Plaintiff and all those similarly situated are entitled to recover

from Defendant Majestic the balance of minimum wage, together with attorney fees and court

costs.

                                                 15
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 16 of 17




                                VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court grant Plaintiff and the collective and class

he represents a permanent injunction enjoining Defendant Majestic, its agents, its successors,

employees and other representatives from engaging in or continuing to engage in any employment

acts, policies, practices, or procedures which violate the FLSA or CWCA, and instructing

Defendant Majestic to designate Plaintiff and all those similarly situated as “non-exempt,” and

award against the Defendant Majestic and in favor of the Plaintiff and the collective and class he

represents actual damages for back overtime pay, liquidated damages, penalties, punitive damages

and compensatory damages, plus attorneys’ fees and all such other relief as may be appropriate;

       WHEREFORE, Plaintiff demands, on his behalf and on behalf of the putative collective

and class members, judgment in their favor and against Defendant Majestic and Defendant

Bucksbaum, jointly and severally, as follows:

   A. For conditional certification as a collective under FLSA;

   B. For approval of conditional collective Notice and disclosure by Defendants of all last
      known addresses and identities of employees in the collective with opt-in provisions;

   C. For Certification as a collective, and a finding that decertification is not merited under
      FLSA, and for final approval of the collective and its opt-in members under FLSA;

   D. For preliminary class certification under the CWCA;

   E. For approval of the Class Notice and procedures for identifying the class;

   F. For final class certification;

   G. For actual damages for unpaid minimum wage and unpaid overtime compensation under
      the FLSA;

   H. For liquidated damages under the FLSA in an amount equal to actual damages;

   I. For wages and compensation owed;

                                                16
Case 1:20-cv-01505-KLM Document 1 Filed 05/27/20 USDC Colorado Page 17 of 17




    J. For all penalties available under the CWCA;

    K. For attorneys’ fees under the FLSA and the CWCA;

    L. Costs;

    M. Prejudgment interest and post-judgment interest; and

    N. Such other relief as the Court deems just and equitable.


                                  VIII. JURY TRIAL DEMAND

Plaintiff requests a trial by jury.

Dated this 27th day of May 2020.

                                             By:     s/ Joseph F. Albrechta
                                                     Joseph F. Albrechta
                                                     John A. Coble
                                                     ALBRECHTA & COBLE, LTD.
                                                     2228 Hayes Avenue, Suite A
                                                     Fremont, OH 43420
                                                     Telephone: (419) 332-9999
                                                     E-mail:        jalbrechta@lawyer-ac.com
                                                                    jcoble@lawyer-ac.com

                                                     David T. Albrechta (48431)
                                                     Eleni K. Albrechta (48429)
                                                     ALBRECHTA & ALBRECHTA, LLC
                                                     530 Main Avenue, Suite D03
                                                     Durango, CO 81301
                                                     Telephone: (970) 422-3288
                                                     E-mail:       david@albrechtalaw.com
                                                                   eleni@albrechtalaw.com

                                                     Tod J. Thompson
                                                     810 Sycamore Street
                                                     Cincinnati, OH 45202
                                                     Telephone: (513) 322-4348
                                                     E-mail:       tod@thompsonlaw.com

                                                     Counsel for Plaintiff Cory House

                                               17
